Title: To James Madison from Thomas Jefferson, [18 June] 1792
From: Jefferson, Thomas
To: Madison, James


[18 June 1792]
Nothing new.
Th: J.
P. S. Opening Freneau’s p⟨aper⟩ this moment I see a peice against the […] impost duties & it mentions the insufficiency of the revenue cutters for their object. This suggests a Quere. How comes an armed force to be in existence, & under the revenue department, & not the department of war? Would it not be well to call for a separate statement of the expence of these cutters, and either put them down, or turn them over to the war-office?
